Title: From Thomas Jefferson to Albert Gallatin, 16 August 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Dear Sir
                            
                            Monticello Aug. 16. 06.
                        
                        I have made it a rule to grant no pardon in any criminal case but on the recommendation of the judges who sat
                            on the trial, & the district Attorney, or two of them. I believe it a sound rule, & not to be departed from but in
                            extraordinary cases. this occasions me to trouble you with the inclosed petition. it is probable the party petitioning, or
                            his friends, on being informed of the rule, will take the petition and present it for the necessary signatures; I ask the
                            favor of you accordingly to put it into their hands with the necessary information. I salute you with affection &
                            respect
                        
                            Th: Jefferson
                            
                        
                    